Citation Nr: 0000196	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-09 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1972.  This appeal arises from a June 1997 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO). 

In July 1999, a hearing was held in Washington, D.C., before 
the Board of Veterans' Appeals (Board) member rendering this 
decision, who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
1999).  


REMAND

The veteran has been diagnosed with post-traumatic stress 
disorder by VA psychiatrists during a hospitalization that 
began in January 1997 and on a VA compensation and pension 
examination in May 1997.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (1999).

The veteran served in Vietnam during 1969 and 1970 with an 
artillery unit.  In written statements dated in February 1997 
and October 1998, and in persuasive hearing testimony in July 
1999, the veteran submitted details of claimed stressors.  
Essentially, he contends that he was exposed to sniper and 
mortar fire, that he had to collect body parts of dead 
American troops, that he witnessed an incident in which a 
Chinook helicopter tipped over onto a truck and several 
soldiers were killed.  

The RO has not attempted to verify the veteran's claimed 
stressors.  The Board notes on review of the veteran's 
discharge papers that he does not have any combat decorations.  
The current documentation does not show that the veteran was 
in combat; however, it does not rule out such a possibility 
either.  If he were not engaged in combat, verification of the 
veteran alleged inservice stressors is critical to his claim 
for service connection to provide credible supporting evidence 
that the claimed stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (1999).  

The RO should contact the veteran and request any information 
that may be helpful in verifying his claimed stressors, 
including the names and addresses of anyone who witnessed any 
of the claimed events.  The RO should then summarize the 
veteran's claimed stressors (even if he provides no 
additional details) and contact the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) to attempt to 
verify the events.  If deemed appropriate, the veteran should 
then be scheduled for a VA psychiatric examination.  The 
background history which would be provided by verification of 
the inservice stressors alleged by the veteran is of 
particular importance to a psychiatrist examining him for 
post-traumatic stress disorder.  The United States Court of 
Veterans Appeals (Court) has held that, when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Halstead v. Derwinski, 3 Vet. App. 213 (1992).  

In such a referral, the adjudicators should specify to the 
examiner precisely what stressor or stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the appellant was exposed 
to a stressor and what the nature of the stressor or 
stressors was to which the appellant was exposed.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
post-traumatic stress disorder due to service is present 
would be pointless.  Likewise, if the examiner renders a 
diagnosis of post-traumatic stress disorder that is not 
clearly based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.

The Board also notes that a rating decision dated in July 
1997 denied service connection for a skin disorder.  The 
veteran's Form 9 received in June 1998 may serve as a notice 
of disagreement with respect to that decision.  The veteran 
provided testimony on this issue at his hearing before the 
Board in July 1999.  AS the veteran has not received a 
statement of the case on that issue, the Board does not 
currently have jurisdiction to decide it at this time.  The 
RO should issue a statement of the case with respect to the 
issue of service connection for a skin disorder.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request any information that may be 
helpful in verifying his claimed 
stressors, including the names and 
addresses of anyone who witnessed any of 
the claimed events, and more precise dates 
and locations of the events such as the 
Chinook helicopter incident.

2.  The RO should review the file, 
including the veteran's written statements 
dated in February 1997 and October 1998, 
and his hearing testimony before the Board 
in July 1999, and prepare a summary of all 
the veteran's claimed stressors.  The 
summary and all associated documents 
showing the units to which the veteran was 
assigned while in Vietnam should be sent 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  They should be 
requested to provide any information to 
show whether the veteran was engaged in 
combat with the enemy and to corroborate 
the veteran's alleged stressors.

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  The RO must specifically 
render a finding as to whether the 
appellant ". . . engaged in combat with 
the enemy."  If it is determined that 
the veteran was not in combat, the 
stressors require corroboration.  If the 
RO determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to be 
examined by a Board of two psychiatrists 
who have not previously examined him to 
determine the nature and severity of his 
psychiatric disorder.  The RO must 
specify, for the examiners, the stressor 
or stressors that the RO has determined 
are established by the record.  The 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  Each psychiatrist should 
conduct a separate examination with 
consideration of the criteria for post-
traumatic stress disorder.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If the examiners 
determine that the veteran has any 
psychiatric disorder in addition to post-
traumatic stress disorder, the examiners 
should determine the relationship of any 
such disorders among themselves 
(including etiological origin and 
secondary causation) and specify which 
symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of post-traumatic stress 
disorder is appropriate, the examiners 
should specify whether each alleged 
stressor found to be established for the 
record by the RO was sufficient to 
produce post-traumatic stress disorder; 
whether the remaining diagnostic criteria 
to support the diagnosis of post-
traumatic stress disorder have been 
satisfied; and, whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors 
found to be established for the record by 
the RO and found to be sufficient to 
produce post-traumatic stress disorder by 
the examiners.

If there are different psychiatric 
disorders other than post-traumatic 
stress disorder, the examiners should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
so be specified.  If an acquired 
psychiatric disorder other than post-
traumatic stress disorder is diagnosed, 
the examiners should provide an opinion 
as to the likely onset of such 
disorder(s).

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests including psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory and the Mississippi Scale for 
Combat-Related PTS, are to be 
accomplished.  The examiners should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF).  
The diagnosis should be in accordance 
with the fourth edition of American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-
IV).  The entire claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiners prior to 
the examination.  

5.  The RO should provide the veteran and 
his representative with a statement of 
the case containing the full laws and 
regulations pertaining to the issue of 
entitlement to service connection for a 
skin disorder.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may now 
be granted.  If the outcome is not favorable to the veteran, 
he and his representative should be provided with an 
appropriate supplemental statement of the case and given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



